Acknowledgements
This communication is in response to applicant’s response filed on 05/25/2022.
Claims 1-2, 10-12, 15-16, and 20 have been amended.
Claims 1-24 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument in the Response After Final under Claim Rejections - 35 USC § 102(a)(1) that Chazan (WO 2015176105) does not disclose or suggest “transmit, via the network interface, a second API call to a verification system, the second API call including the account number in the payment request…receive, from the verification system, a second response indicating at least a name associated with the account number in the payment request; determine, based on the first response and the second response, a score indicating likelihood that the account number in the payment request is associated with the intended beneficiary, and -2-in an instance in which the score indicates the account number is not associated with the intended beneficiary, transmit, to the user device via the network interface, an alert in response to the payment request,” in amended claim 1, examiner respectfully argues applicant’s argument are moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claims 11 and 20 as claim 1, and examiner respectfully argues applicant’s argument is moot due to the same reasons listed for claim 1 above.
Applicant argues dependent claims 2-10, 12-19, and 21-24 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 11, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10-13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chazan (WO 2015176105) in view of Weinflash (US 20180082368).

Regarding Claims 1, 11, and 20, Chazan teaches accept, from a user device via the network interface, a payment request to transfer funds from a source account to a destination account, wherein the payment request is submitted by a user via a payment application or browser running on the user device, and wherein the payment request includes an account number corresponding to the destination account (Page 2, lines 11-18 and Page 14, lines 23-31 teach for the payer to make an online payment to the payee, the payer logs in to the online banking facility and enters payment information of the payee that includes the payee's name ("Tony Smith"), BSB number (" 144512"), account number ("1545454545") and the amount ("$ 1 ,000") the payer intends to pay the payee; the authentication client obtains the payment information from the online banking facility by reading its interface such as a web page; the payer clicks on the "Authenticate" before actually paying the payee); identify a beneficiary system of an intended beneficiary based at least in part on the payment request, the beneficiary system having an account validation API (Page 12, lines 25-0037-Page 13, lines 1-7 teach upon receipt of the payment information of the payee(s), the authentication server stores the payment information of the payees in the payee list; the processor of the authentication server then runs a verification process that checks the payment information provided for each payee in the payee list); submit, via the network interface, an API call to the beneficiary system, the API call including the account number in the payment request (Page 13, lines 4-16 teaches if the payee is a new payee or if the payee is already in the authenticate payment file but the payment information of the payee received from the payer does not match the payment information of the payee stored in the authenticate payment file, the authentication server sends a verification request to the payee for a new payee to verify the payment formation received from the payer); receive, from the beneficiary system via the network interface, a first response indicating whether the account number is associated with the intended beneficiary (Page 13, lines 21-24 teaches upon receipt of the verification request, the payee responds to the verification request by verifying or denying the payment information and sends a verification response back to the authentication server).
However, Chazan does not explicitly teach transmit, via the network interface, a second API call to a verification system, the second API call including the account number in the payment request; receive, from the verification system, a second response indicating at least a name associated with the account number in the payment request; determine, based on the first response and the second response, a score indicating likelihood that the account number in the payment request is associated with the intended beneficiary; and4863-8905-1409.2Atty. Dkt. No. 052873-1072 in an instance in which the score indicates the account number is not associated with the intended beneficiary, transmit, to the user device via the network interface, an alert in response to the payment request.
Weinflash from same or similar field of endeavor teaches transmit, via the network interface, a second API call to a verification system, the second API call including the account number in the payment request (Paragraphs 0019 and 0023 teach the system in FIG. 1 includes a fraud monitoring system (i.e., verification system); when a transfer transaction is made (or intended to be made) at one of the financial institutions, transaction data (including the recipient account number/identifier) is provided by the financial institution having the originating account; the transaction data (including the recipient account number/identifier) is provided to the fraud monitoring system; if the recipient account number is present within database device, the account characteristics stored in association with the account number are retrieved and sent to the fraud monitoring system; such retrieved characteristics are analyzed by the fraud monitoring system; the fraud monitoring system then also analyzes transfer characteristics (if any) associated with the transaction that were previously received from the financial institution); receive, from the verification system, a second response indicating at least a name associated with the account number in the payment request (Paragraph 0019 teaches the fraud monitoring system uses the recipient account number/identifier to either access the central database system in order to retrieve characteristic data associated with the account (and then calculate a risk score on a real time basis), or in some embodiments, to access the central database system in order to retrieve a risk score if it has been previously calculated and stored in database device; it should be appreciated that in order to completely identify the recipient account, the account identifier would include not only the actual account number for the recipient account, but also an identifier for the bank where the account is maintained (e.g., bank name, ABA number, routing and transit number, etc.); in embodiments where the financial institution also provides transaction data (beyond the recipient account identifier), the fraud monitoring system may also use transaction data to supplement recipient account characteristics in the database device, by using both the account characteristics of a recipient account and the transfer transaction characteristics to calculate a current risk score); determine, based on the first response and the second response, a score indicating likelihood that the account number in the payment request is associated with the intended beneficiary (Paragraphs 0022-0024 teach the fraud monitoring system accesses the database system to determine if the recipient account for the transaction is stored in database device; if the account number is not in database device (or in some circumstances, if the account number is present but not enough associated characteristic data is available to assess the risk), the originating financial institution is notified that insufficient data is available to provide a risk score (i.e., accessing the database system is equated to the first API call); the fraud monitoring system then assigns a risk score or level to the transfer, which in the illustrated embodiment may be based on either or both the risk associated with the recipient account as analyzed or assessed and the risk associated with the specific transfer characteristics as analyzed or assessed; the assigned risk score may be numerical, or may be more generally stated levels (e.g., low, medium and high); various predictive or statistical models may be used in analyzing data and assigning risk scores), and4863-8905-1409.2Atty. Dkt. No. 052873-1072 in an instance in which the score indicates the account number is not associated with the intended beneficiary, transmit, to the user device via the network interface, an alert in response to the payment request (Paragraphs 0034-0035 and 0038 teach the fraud monitoring system next determines whether the assigned risk level is above a threshold that has been established, for example, by the financial institution, by the legitimate account holder or by a risk management service; as a specific example, if an account holder has had previous experiences with fraudulent takeover of his/her account, the threshold may be set at low, and any transaction with an assigned medium or high-risk level will be flagged, and a fraud alert is sent to the financial institution; alerts may also be sent directly to the account holder or to law enforcement agencies; if a transaction is flagged as fraudulent (or suspicious), then a flag or marker may be set in database for use in analyzing future transfer transactions to the same account (e.g., a recipient account involved in an attempted fraudulent transaction may be more likely to be involved in future fraudulent transactions); also, the financial institution in question may place a freeze on an originating account that has had an attempted fraudulent transaction, until the possible fraudulent takeover had been corrected or other remedial steps have been taken; the originating financial institution may use this information, either alone or in combination with other risk factors, to determine whether or not to transfer the funds to the recipient account (suspect account); the fraud monitoring system looks for recipient account markers that have been set, and identifies transition patterns at a recipient account involved in multiple suspicious transactions; the financial institution may take immediate steps to stop further transfers and to investigate, among other things, a possible breach in its security relating to the account information maintained within its systems).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Chazan, which teaches verifying the account number is associated with the intended beneficiary, to incorporate the teachings of Weinflash to transmit, via the network interface, a second API call to a verification system, the second API call including the account number in the payment request; receive, from the verification system, a second response indicating at least a name associated with the account number in the payment request; determine, based on the first response and the second response, a score indicating likelihood that the account number in the payment request is associated with the intended beneficiary; and4863-8905-1409.2Atty. Dkt. No. 052873-1072 in an instance in which the score indicates the account number is not associated with the intended beneficiary, transmit, to the user device via the network interface, an alert in response to the payment request.
There is motivation to combine Weinflash into Chazan because financial institutions are now enabled to identify unauthorized or fraudulent transactions involving a transfer of value from one account (sometimes referred to herein as a “transfer account” or an “originating account”) to another account (sometimes referred to herein as a “destination account” or “recipient account”) by collecting a plurality of characteristics for accounts maintained by a plurality of institutions, and then analyzing and scoring the characteristics for each account in order to establish a risk level associated with that account (when that account is used as a recipient account). Thus, when a transfer is made into one of the accounts, suspicious or fraudulent activity can be flagged or identified (Weinflash Paragraph 0009).
Regarding Claim 1, Chazan teaches a service provider system for detecting potential scams, the service provider system comprising: a network interface configured to communicate via a telecommunications network; and a processor and a memory having stored thereon instructions that (Page 10, lines 26-37-Page 11, lines 1-12 teach an example of an embodiment of system structure of an independent security facility is comprised of an authentication client and an authentication server; the authentication client is implemented using memory, a processor, and an interface; the processor fetches and performs instructions stored in the memory to authenticate the online payment based on payment information obtained from the online banking facility and payment information stored in an authenticated payment file having payment information that has been verified by payees or payers; the memory stores data and instructions used by the processor to authenticate the online payment; the memory also includes the authenticate payment file having payment information that have been verified by payees).
Regarding Claim 11, Chazan teaches a method of preventing fraud (Page 12, lines 10-13 teaches Figure 6 is a flow chart for verifying payment information of a payee with the payee to generate or update the authenticate payment file).
Regarding Claim 20, Chazan teaches a method of avoiding unintended transactions (Page 12, lines 10-13 teaches Figure 6 is a flow chart for verifying payment information of a payee with the payee to generate or update the authenticate payment file), the method comprising: receiving, from a user device of a user, an account number for a destination account to receive funds and an identification of an intended beneficiary, the account number and intended beneficiary having been entered by the user into fields of a payment request, wherein at least one of the account number and the intended beneficiary is transmitted by the user device while at least one field in the payment request is unfilled (Page 12, lines 25-37 teaches upon receipt of the payment information of the payees, the authentication server stores the payment information of the payees in the payee list; the processor of the authentication server then runs a verification process that checks the payment information provided for each payee in the payee list; first, the processor checks completeness of the payment information; if the payment information is incomplete, the authentication server prompts the payer to complete the payment information of the payee prior to verification).

Regarding Claims 2 and 12, the combination of Chazan and Weinflash teaches all the limitations of claims 1 and 11 above; and Chazan further teaches determine that the first response indicates that the account number is not associated with the intended beneficiary, and generate the alert so as to indicate that the account number in the payment request is not associated with the intended beneficiary (Page 15, lines 4-8 and Page 18, lines 31-35 teach if there is no match, the authentication client provides an error/alert report allowing the payer to take follow up actions; Figure 6 shows to verify the payment information by clicking on the "Add payees" or simply reports to the payer by sending the payer a message indicating such a mismatch; a verification notification is prepared for the customer indicating the correct verification and advising of any account name error to enable the customer to correct the date in their records; the notification of the verification outcome is sent to the customer).

Regarding Claims 3 and 13, the combination of Chazan and Weinflash teaches all the limitations of claims 1 and 11 above; and Chazan further teaches in a second instance in which the account number is -2-associated with the intended beneficiary, transmit, to the user device via the network interface, a notification that indicates that the account number in the payment request is associated with the intended beneficiary (Page 21, lines 8-16 teaches as seen in figure 16, the authentication client extension adds in an icon of a "thumbs up" (green) or "thumbs down" (red) to indicate whether the Name shown has been verified to be the correct name for the shown account details or not; "thumbs up" mean it is verified as correct and "thumbs down" means it is not what the Supplier has said it should be; if the user hovers over each "thumb" more information can be presented to the user, some examples are shown in figures 17 & 18; for example hovering over a green "thumbs up" can show a comment verified).

Regarding Claim 8, the combination of Chazan and Weinflash teaches all the limitations of claim 1 above; and Chazan further teaches identify the intended beneficiary based at least in part on similarity or match between the identification information for the recipient and identification information for the intended beneficiary (Page 8, lines 3-16 and Page 13, lines 9-16 teach receiving by an authentication module, a plurality of items of payment information relating to the payee, input by the payer; initiating, by the authentication module in response to receiving the plural items of payment information relating to the payee, an authentication of the payee by comparing the plural items of payment information of the payee with the contents of a record in an authenticated payment file, the authenticated payment file comprising a plurality of records, each record comprising a plurality of authenticated payment information items for a payee including a bank identifier, an account identifier and an account name; identifying any discrepancy between the input payment information items and authenticated payment information items based on the comparison; and, generating an alert for output to the payer in response to identifying any discrepancy between the plurality of input payment information items and authenticated payment information items for the payee; where there is a mismatch between information stored in the authenticate file for the payee and the information supplied by the payer the authentication server can send a notification of the mismatch to the payer advising them to check their file or check directly with the supplier; for example, the payer may respond after checking the payee details to correct a typographical error made by the payer, enabling the authentication for the payee to continue; the system can also send a verification request to the payee, for example to check whether their details have changed or to advise the payee of a potential error by their customer).

Regarding Claim 10, the combination of Chazan and Weinflash teaches all the limitations of claim 1 above; and Chazan further teaches determine that the first response received from the beneficiary system indicates that the account number is not associated with the intended beneficiary, and to indicate, in the alert transmitted to the user device, that the account number in the payment request is not associated with the intended beneficiary (Page 13, lines 21-24 and Page 15, lines 4-8 teach upon receipt of the verification request, the payee responds to the verification request by verifying or denying the payment information and sends a verification response back to the authentication server; if there is no match, the authentication client provides an error/alert report allowing the payer to take follow up actions; for instance, it may invoke the process shown in Figure 6 to verify the payment information by clicking on the "Add payees" or simply reports to the payer by sending the payer a message indicating such a mismatch).

Regarding Claim 22, the combination of Chazan and Weinflash teaches all the limitations of claim 20 above; and Chazan further teaches determining that funds have not previously been transferred from the source account to the destination account via a prior payment request of the user, wherein the validation request is transmitted to the beneficiary system in response to determining that funds have not previously been transferred from the source account to the destination account (Page 13, lines 4-16 teaches if the payee is a new payee, the authentication server sends a verification request to the payee for a new payee to verify the payment formation received from the payer).

Claims 6-7, 9, 14-15, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chazan (WO 20151766105) in view of Weinflash (US 20180082368) in further view of Binns (US 20180308099).

Regarding Claim 6, the combination of Chazan and Weinflash teaches all the limitations in claim 1 above; however, the combination does not explicitly teach determine that the destination account is not sufficiently certain to belong to the intended beneficiary before submitting the API call to the beneficiary system.
Binns from same or similar field of endeavor teaches determine that the destination account is not sufficiently certain to belong to the intended beneficiary before submitting the API call to the beneficiary system (Paragraphs 0062 and 0069 teach determining whether the monitored activity matches a fraud marker; for example, a single transaction could both be bound to a suspicious payee and be a first-time international transaction from a payor (to this payee or otherwise), thus satisfying/matching two fraud markers; as another example, a payee account could have its information changed twice in a single day and changed from a domestic address to an international address (or other international account information), thus matching two fraud markers; if there is a match with more than one fraud marker, the activity may be blocked, e.g., to prevent the activity from occurring or from completing, such as terminating the activity).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chazan and Weinflash to incorporate the teachings of Binns to determine that the destination account is not sufficiently certain to belong to the intended beneficiary before submitting the API call to the beneficiary system.
There is motivation to combine Binns into the combination of Chazan and Weinflash because the security of computer networks is improved by increasing the ability of networks, enterprises, payors, and administrators to detect fraud, and especially fraud initiated by payees. More specifically, embodiments of the present disclosure target, detect, and/or prevent payee fraud induced by phishing scams and ploys. In addition, by increasing network security (including the security of individual accounts associated with the network), networks may function more for their intended purposes, and the improper access and use of the network may be reduced (Binns Paragraph 0015).

Regarding Claim 7, the combination of Chazan, Weinflash, and Binns teaches all the limitations in claims 6 above; however, the combination does not explicitly teach determine that the destination account is not sufficiently certain to belong to the intended beneficiary based at least in part on a determination that funds have not previously been transferred from the source account to the destination account in a prior payment request.
Binns further teaches determine that the destination account is not sufficiently certain to belong to the intended beneficiary based at least in part on a determination that funds have not previously been transferred from the source account to the destination account in a prior payment request (Paragraph 0052 teaches an example fraud marker may identify newly-opened accounts, such as newly-opened payee accounts, which may identify potentially fraudulent accounts and/or payees, or other activity, new to a particular payee account, for example, new (e.g., first time) international transfers to the account (e.g., from a payor in a first country to a payee in a second country, or from a payor account based in a first country to a payee account based in a second country)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chazan, Weinflash, and Binns to incorporate the further teachings of Binns to determine that the destination account is not sufficiently certain to belong to the intended beneficiary based at least in part on a determination that funds have not previously been transferred from the source account to the destination account in a prior payment request.
There is motivation to further combine Binns into the combination of Chazan, Weinflash, and Binns because of the same reasons listed above for claim 6.

Regarding Claim 9, the combination Chazan and Weinflash teaches all the limitations in claim 8 above; and Chazan further teaches the recipient identification information includes a recipient name, and wherein the instructions, when executed by the processor, cause the processor to identify the intended beneficiary based on similarity or match between the recipient name and an intended beneficiary name (Page 12, lines 34-37 and Page 13 lines 1-3 teach the processor proceeds to check the name of the payee; if the payee is already in the authenticated payment file and the payment information of the payee received from the payer is identical to the payment information of the payee stored in the authenticate payment file, which means there is a match between the payment information of the payee received from the payer and the payment information of the payee stored in the authenticate file, the verification process for the payee ends).
However, the combination does not explicitly teach the recipient identification information includes a recipient name and a recipient address, and wherein the instructions, when executed by the processor, cause the processor to identify the intended beneficiary based on similarity or match between the recipient name and an intended beneficiary name, and similarity or match between the recipient address and an intended beneficiary address.
Binns from same or similar field of endeavor teaches the recipient identification information includes a recipient address, and wherein the instructions, when executed by the processor, cause the processor to identify the intended beneficiary based on similarity or match the recipient address and an intended beneficiary address (Paragraph 0058 teaches an fraud marker may identify activity related to instances where payee information provided by a payor does not match payee information provided by the payee; for example, the payee address).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Chazan and Weinflash to incorporate the teachings of Binns for the recipient identification information to include a recipient name and a recipient address, and wherein the instructions, when executed by the processor, cause the processor to identify the intended beneficiary based on similarity or match between the recipient name and an intended beneficiary name.
There is motivation to combine Binns into the combination Chazan and Weinflash because of the same reasons listed above for claim 6.

Regarding Claim 14, the combination Chazan and Weinflash teaches all the limitations in claim 11 above; however, the combination does not explicitly teach wherein the payment request is submitted in response to a communication transmitted to the user device, wherein the communication requested funds and included the account number for the destination account.
Binns from same or similar field of endeavor teaches wherein the payment request is submitted in response to a communication transmitted to the user device, wherein the communication requested funds and included the account number for the destination account (Paragraphs 0013 teaches a payor may be a rightful account holder and may have proper authorization to make the transaction at issue; however, even though the transaction was properly initiated, it may still have been fraudulently induced by the beneficiary of that payment (i.e., the payee); for example, a payee, as part of a scam, sets up a new account in a foreign country and runs a phishing scam via email to induce account owners (payors) to send the payee money for a product the payee never intends to deliver).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Chazan and Weinflash to incorporate the further teachings of Binns for the payment request to be submitted in response to a communication transmitted to the user device, wherein the communication requested funds and included the account number for the destination account.
There is motivation to combine Binns into the combination Chazan and Weinflash because of the same reasons listed above for claim 6.

Regarding Claim 15, the combination Chazan, Weinflash, and Binns teaches all the limitations in claim 14 above; however, the combination does not explicitly teach wherein the communication was transmitted to the user device by a device of an entity impersonating the recipient.
Binns further teaches wherein the communication was transmitted to the user device by a device of an entity impersonating the recipient (Paragraph 0054 teaches an example fraud marker may identify a payee account that initiates activity with a payor that is out of the ordinary pattern for the payee, the payor, or a group or class containing either, where the payor allows the payee to extract value (e.g., initiate transactions) from the payor's account).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Chazan, Weinflash, and Binns to incorporate the teachings of Binns for the communication that was transmitted to the user device by a device of an entity impersonating the recipient.
There is motivation to combine Binns into the combination Chazan, Weinflash, and Binns because of the same reasons listed above for claim 6.

Regarding Claim 18, the combination Chazan and Weinflash teaches all the limitations in claim 11 above; however, the combination does not explicitly teach determine that the destination account is not sufficiently certain to belong to the intended beneficiary based at least in part on a determination that funds have not previously been transferred from the source account to the destination account in a prior payment request.
Binns from same or similar field of endeavor teaches determine that the destination account is not sufficiently certain to belong to the intended beneficiary based at least in part on a determination that funds have not previously been transferred from the source account to the destination account in a prior payment request (Paragraph 0052 teaches an example fraud marker may identify newly-opened accounts, such as newly-opened payee accounts, which may identify potentially fraudulent accounts and/or payees, or other activity, new to a particular payee account, for example, new (e.g., first time) international transfers to the account (e.g., from a payor in a first country to a payee in a second country, or from a payor account based in a first country to a payee account based in a second country)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Chazan and Weinflash to incorporate the teachings of Binns to determine that the destination account is not sufficiently certain to belong to the intended beneficiary based at least in part on a determination that funds have not previously been transferred from the source account to the destination account in a prior payment request.
There is motivation to combine Binns into the combination Chazan and Weinflash because of the same reasons listed above for claim 6.

Regarding Claim 19, the combination of Chazan, Weinflash, and Binns teaches all the limitations in claim 18 above; and Chazan further teaches wherein the beneficiary system is identified for transmission of the API call in response to a determination that funds have not previously been transferred from the source account to the destination account (Page 13, lines 4-16 teaches if the payee is a new payee (the "NO" branch), the authentication server sends a verification request to the payee for a new payee to verify the payment formation received from the payer).

Regarding Claim 23, the combination Chazan and Weinflash teaches all the limitations in claim 20 above; however, the combination does not explicitly teach wherein an actual beneficiary impersonated the intended beneficiary in an electronic solicitation to the user device, wherein the electronic solicitation identified the intended beneficiary and included the account number, and wherein the destination account is associated with the actual beneficiary.
Binns from the same or similar field of endeavor teaches wherein an actual beneficiary impersonated the intended beneficiary in an electronic solicitation to the user device, wherein the electronic solicitation identified the intended beneficiary and included the account number, and wherein the destination account is associated with the actual beneficiary (Paragraph 0013 teaches a payee, as part of a scam, sets up a new account in a foreign country and runs a phishing scam via email to induce account owners (payors) to send the payee money for a product the payee never intends to deliver).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Chazan and Weinflash to incorporate the teachings of Binns for an actual beneficiary impersonating the intended beneficiary in an electronic solicitation to the user device, wherein the electronic solicitation identified the intended beneficiary and included the account number, and wherein the destination account is associated with the actual beneficiary.
There is motivation to combine Binns into the combination Chazan and Weinflash because of the same reasons listed above for claim 6.

Claims 4-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chazan (WO 20151766105) in view of Weinflash (US 20180082368) in further view of Miyamoto (US 201200211098).

Regarding Claims 4 and 21, the combination Chazan and Weinflash teaches all the limitations in claims 1 and 20 above; however, the combination does not explicitly teach include an authentication credential of the service provider system with the API call.
Miyamoto from same or similar field of endeavor teaches include an authentication credential of the service provider system with the API call (Paragraph 0035 teaches the account system may generate the authorization token, which may be a unique identifier that is assigned to the platform system and the third entity, as indicated in the authorization token request; the authorization token may be generated using any suitable security protocol such that it may only be used by authorized parties with respect to the access granting operations to help maintain security; the above-mentioned API of the account system may be configured to generate the authorization token in response to the corresponding API request; the authorization protocol may provide secure access to the API used to generate the authorization token; the above-mentioned API may help provide a mechanism for the platform system to obtain authorization to access the third-party account).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Chazan and Weinflash to incorporate the teachings of Miyamoto to include an authentication credential of the service provider system with the API call.
There is motivation to combine Miyamoto into the combination Chazan and Weinflash because the platform system may be configured to communicate an API call that requests the account access token. In some embodiments, the platform system may include in the API call, API permissions granted to the platform system by the account system that indicate that the platform system is authorized to use the account access token. In these or other embodiments, the platform system may communicate credentials granted from the account system, which may be used to verify that the API call requesting the account access token derived from the platform system and not an unauthorized system (Miyamoto Paragraph 0064).

Regarding Claim 5, the combination of Chazan, Weinflash, and Miyamoto teaches all the limitations of claim 4 above; however, the combination does not explicitly teach wherein the authentication credential is a security token generated by at least one of the beneficiary system and the service provider system for authentication of the service provider system with the beneficiary system.
Miyamoto further teaches wherein the authentication credential is a security token generated by at least one of the beneficiary system and the service provider system for authentication of the service provider system with the beneficiary system (Paragraph 0035 teaches the above-mentioned API of the account system may be configured to generate the authorization token in response to the corresponding API request).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chazan, Weinflash, and Miyamoto to incorporate the further teachings of Miyamoto for the authentication credential to be a security token generated by at least one of the beneficiary system and the service provider system for authentication of the service provider system with the beneficiary system.
There is motivation to further combine Miyamoto into the combination of Chazan, Weinflash, and Miyamoto because of the same reasons listed above for claim 4.

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chazan (WO 20151766105) in view of Weinflash (US 20180082368) in further view of Binns (US 20180308099) in further view of Dhar (US 20150379615).

Regarding Claims 16 and 24, the combination of Chazan, Weinflash, and Binns teaches all the limitations in claims 14 and 23 above; however, the combination does not explicitly teach wherein the payment request is initiated via a link in the communication, wherein the link causes the user device to launch the payment application or direct the user to a website.
Dhar from same or similar field of endeavor teaches wherein the payment request is initiated via a link in the communication, wherein the link causes the user device to launch the payment application or direct the user to a website (Paragraphs 0053 and 0055 teach FIG. 3 illustrates an exemplary screenshot of a merchant webpage with the “Buy Now” button; a user can select or click on the “Buy Now” button).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chazan, Weinflash, and Binns to incorporate the teachings of Dhar for the payment request to be initiated via a link in the communication, wherein the link causes the user device to launch the payment application or direct the user to a website.
There is motivation to combine Dhar into the combination of Chazan, Weinflash, and Binns because clicking a link that launches a payment application or website increases the ease and speed of a transaction without requiring a user to manually input the website address.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Booth et al. (US 20200279235) teaches systems and methods for processing payment transfers are disclosed. The system may allow senders to remit payments to receivers. The system may receive a payment request. The system may execute a payment risk analysis on the payment request to determine a risk assessment. Based on the risk assessment, the system may invoke a payment processor to complete the payment request. The payment processor may transmit a debit pull to a sender bank. In response to receiving the debit pull the sender bank may debit the payment amount from a sender account from the sender data. The payment processor may transmit a credit push to a receiver bank. In response to receiving the credit push the receiver bank may credit the payment amount to a receiver account from the receiver data.
Williams (US 20210365942) teaches a method comprises receiving, by a server computer from a first user device, transfer data regarding a receiver operating a second user device. The server computer can transmit a verification request message to a wallet aggregator computer. The server computer can then receive a verification response message from the wallet aggregator, the verification response message comprising an account identifier of the receiver. The server computer can then transmit a confirmation request message to the first user device and receive a confirmation response message. The server computer can then send a transaction message (e.g., an OCT message) comprising the receivers account identifier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685          


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685